Name: Commission Regulation (EEC) No 2840/80 of 31 October 1980 on the supply of common wheat flour to UNRWA as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/ 12 Official Journal of the European Communities 4 . 11 . 80 COMMISSION REGULATION (EEC) No 2840/80 of 31 October 1980 on the supply of common wheat flour to UNRWA as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6); whereas it is necessary to specify, for the purposes of the Community measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1870/80 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (s), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 28 May 1980 , the Council of the European Communities has expressed its intention to grant, under a Community measure, 3 353 tonnes of common wheat flour to UNRWA under its food-aid programme for 1979/80 ; HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply pro ­ cedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/ 80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal ofthe European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 184 , 17 . 7 . 1980, p. 1 . (3 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . O OJ No 106 , 30 . 10 . 1962 , p . 2553 /62 . ( s ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . (*) OJ No L 192 , 26 . 7 . 1980, p. 1 1 . 4 . 11 . 80 Official Journal of the European Communities No L 295 / 13 ANNEX 1 . Programme : 1979/80 2 . Recipient : UNRWA 3. Place or country of destination : Israel 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 3 353 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 'Frankfurt/Main ; telex 411475 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  moisture : 14 % maximum,  protein content : 10-5 % minimum (N x 6-25 on dry matter),  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in bags (')  quality of the bags : new jute sacks  minimum weight : 600 g (pre-slung 1-10 x 1-10 x 1 m)  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'Wheat flour / Gift of the European Economic Community to UNRWA / For free distribu ­ tion to Palestine refugees ' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Ashdod 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 14 November 1980 at 12 noon 16 . Shipment period : from 1 to 31 January 1981 17 . Security : 12 ECU/ tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.